216 F.2d 957
BULLDOG ELECTRIC PRODUCTS COMPANY, Plaintiff-Appellant,v.CONTINENTAL ELECTRIC EQUIPMENT CO., Inc., and John B. Cottell, Defendant-Appellee,CONTINENTAL ELECTRIC EQUIPMENT CO., Inc. and John B. Cottell, Defendant-Cross Appellant,v.BULLDOG ELECTRIC PRODUCTS COMPANY, Plaintiff-Cross Appellee.
No. 12185.
No. 12186.
United States Court of Appeals Sixth Circuit.
November 17, 1954.

Appeal from United States District Court for the Southern District of Ohio; Druffel, Judge.
Dinsmore, Shohl, Sawyer & Dinsmore, Cincinnati, Ohio, Harness, Dickey & Pierce, Detroit, Mich., for Bulldog Electric.
Robert P. Goldman, Cincinnati, Ohio, Bates, Teare & McBean, Cleveland, Ohio, for Continental Electric Equipment Co.
PER CURIAM.


1
Pursuant to stipulation of counsel, it is ordered as follows:


2
That Appeal No. 12,185 and Appeal No. 12,186 be dismissed, without costs, to either party, and that this action be remanded to the United States District Court for the Southern District of Ohio, Western Division, for amendment of the final decree entered by said District Court on the 20th day of November, 1953, in accordance with the attached Stipulation of the parties.